Citation Nr: 0326689	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for COPD and pulmonary fibrosis as a 
result of asbestos exposure.  In February 1999, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  In April 1999, the Board remanded this case for 
additional development.

In October 2001, the Board denied the veteran's claim of 
service connection for COPD and pulmonary fibrosis as a 
result of asbestos exposure.  Thereafter, the veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2002, the veteran's representative 
filed a brief.  In August 2002, VA General Counsel filed an 
unopposed motion to vacate the Board's October 2001 decision.  
By an order dated in February 2003, the Court granted the 
motion, vacated the Board's October 2001 decision, and 
remanded the matter to the Board for re-adjudication. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In this case, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has COPD and pulmonary 
fibrosis as a result of exposure to asbestos during his 
military service.  He has claimed that he served as a 
firefighter and had to wear protective equipment made of 
asbestos.  

In this regard, private treatment reports from F. Van 
Nynatten, M.D., show that, at an examination in January 1988, 
the diagnoses included COPD.  A hospital discharge summary 
from New Hanover Memorial Hospital, dated in August 1989, 
shows that the final diagnoses included asbestosis.  A 
discharge summary from Cape Fear Memorial Hospital, dated in 
August 1993, shows that Dr. Van Nynatten indicated that the 
veteran's past medical history was significant for 
asbestosis, and that a ventilation perfusion scan had 
revealed obstructive pulmonary disease, not suspicious for 
pulmonary embolism.  Pulmonary function tests in April 1995 
indicated mild restriction and in May 1996 indicated mild 
obstruction.

In a letter dated in December 1996, Dr. Van Nynatten 
specifically opined that the veteran had moderate COPD and a 
history of significant asbestos exposure that occurred within 
the context of his working as a firefighter and wearing 
asbestos suits.  It was Dr. Van Nynatten's opinion that at 
least part of the veteran's respiratory morbidity was the 
result of asbestos exposure in service and that his 
occupational history was such that he had had considerable 
exposure for many years.

At a VA examination in March 1997, the veteran gave a history 
of exposure to asbestos suits on a daily basis as a 
firefighter during military service.  The examiner referred 
to the private report of December 1996 and noted that x-rays 
at that time showed no definite evidence of asbestosis.  (X-
rays of the chest revealed no definite evidence of asbestos 
exposure and a computerized tomography (CT) scan was 
recommended for more definite results.)  Initial 
interpretation of pulmonary function tests indicated mild 
restriction; however, that result was crossed out and 
"within normal limits" was added.  The diagnosis was 
history of asbestos exposure with COPD and pulmonary fibrosis 
without chest x-ray abnormality.  The examiner opined that 
chest x-rays did not show evidence of pulmonary asbestosis 
and that it was not likely that the veteran's present 
symptoms were related to asbestos exposure while in service.  

May 1997 CT scan results from the Cape Fear Valley Medical 
Center were essentially within normal limits.  A physician 
opined that he saw no sequela of asbestosis.

In a May 1997 addendum to the March 1997 VA examination 
report, the examiner opined that the May 1997 CT scan report 
substantiated the impression as mentioned in the March 1997 
report, which was that there was no clinical or radiological 
evidence of asbestosis.  

Although the VA opinion clearly indicated, as corroborated by 
the CT scan, that the veteran did not have asbestosis, it was 
not so clear on the question of whether any COPD was indeed 
due to service or any in-service asbestos exposure.  (It 
appears that the March 1997 report originally included an 
opinion as to restrictive lung disease, but this was later 
crossed out, apparently in May 1997.)  On the other hand, 
COPD was directly addressed in Dr. Van Nynatten's opinion.  
Because the veteran's claim had been characterized as a claim 
of service connection for COPD and pulmonary fibrosis, not as 
a claim for asbestosis, the Board found that additional 
development of the evidentiary record was required to clarify 
the possible relationship between any COPD and military 
service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, the Board remanded the case for a new 
examination in April 1999.

Pursuant to the Board's April 1999 remand, an examination was 
conducted for VA in September 2000.  The examiner noted that 
the records suggested that the veteran indeed had a history 
of asbestos exposure in service, but that the veteran's 
physical examination was unremarkable.  Examination of the 
chest revealed that the lungs were entirely clear.  Chest x-
rays were entirely normal.  Pulmonary function test results 
indicated that the veteran's effort was good, but that post-
bronchodilation testing was not done because the veteran 
could not seem to push air out due to coughing and that he 
was getting sicker.  The interpretation included minimal 
obstruction, possible moderate restriction.  It was the 
examiner's impression that pulmonary function tests, more 
likely than not, were not indicative of significant disease.  
The examiner noted that, specifically, there was no 
significant obstruction, and that what appeared to be 
moderate restrictive defect, was more likely than not, 
related to limited effort.  Following examination and a 
review of the records, the diagnosis was that there was no 
evidence of any respiratory disease.  It was noted that the 
veteran's normal diffusion capacity was another indication 
that he did not have a significant interstitial disease.  
Moreover, test results were negative for asbestosis.

Despite obtaining a VA examination in September 2000, the 
Board finds that further development of the medical opinion 
evidence is appropriate.  This is so because the September 
2000 VA examination findings to include the pulmonary 
function testing are incomplete.  Given the conflicting 
information between the examiner's conclusion that the 
veteran had put forth limited effort and the laboratory 
technician's notation that the veteran's effort was good, it 
remains unclear whether the veteran has COPD or pulmonary 
fibrosis that was indeed due to service or any in-service 
asbestos exposure.  In the instant case, the Board finds that 
a complete VA examination and another medical opinion would 
be helpful to clarify the nature and etiology of any 
pulmonary disability, and would be instructive with regard to 
the appropriate disposition of this claim.  

For the reasons set out above, the Board will remand this 
case for compliance with the duty-to-assist provisions 
contained in the VCAA and to ensure the appellant has had 
full due process of law with respect to the claim.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim for service 
connection.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his pulmonary disorder(s) from April 
1999 to the present.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the RO should arrange for 
a comprehensive VA pulmonary examination 
by a specialist who has not previously 
examined him, if possible, to determine 
the nature and probable etiology of any 
pulmonary disability(ies).  The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed pulmonary disability(ies).  
Pulmonary function tests and x-ray 
studies should be performed.  The 
veteran's history, current 
complaints, and examination findings 
must be reported in detail by the 
examiner.  The examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
any COPD or pulmonary fibrosis is 
traceable, even in part, to military 
service, including any in-service 
exposure to asbestos.  In providing 
an opinion, the examiner must 
reconcile the findings already of 
record, including the opinions of 
Dr. Van Nynatten in December 1996, 
VA examination in March and May 
1997, VA examiner in September 2000, 
and VA laboratory technician's 
notations in September 2000.  The 
rationale for the examiner's 
opinion(s) should be explained in 
detail, and any difference of 
opinion with one already of record 
should be explained.

4.  The RO should ensure that the 
examination report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in January 2001.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

